Citation Nr: 1641035	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12 18-868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1963 to January 1994.  He died in September 2009 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died of hepatic encephalopathy due to hepatic failure.  Although there is evidence indicating the liver disease was alcohol related, the appellant maintains that the Veteran's liver disease was related to contaminated water at Camp Lejeune and that there was evidence of liver problems in service.

In light of her contentions, the Board finds the case has not been fully developed.  The record does show that the Veteran had abnormal liver function tests in March 1988 as well as service in Camp Lejeune in the 1980s during the period when exposure to toxins in the water is presumed.  Since an opinion was not obtained, the matter must be remanded.

Furthermore, since only the medical records during the month preceding the Veteran's death were obtained, a complete history of the Veteran's liver disease is not of record.  Thus, treatment records since his separation from service should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all treatment providers for the Veteran's liver disease since 1994.  After obtaining any necessary releases, obtain the records and associate them with the record. 

2.  Then make the Veteran's electronic claims file available to an appropriate physician for an opinion as to whether there is a relationship with the liver disease that caused the Veteran's death and his exposure to contaminated water at Camp Lejeune.  The clinician must also be provided with a copy of VBA Fast Letter/Training Letter 11-03 with any appendices, for review in conjunction with review of the electronic claims file.  

a) Based on a review of the pertinent records, the clinician must opine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's exposure to contaminated water while serving at Camp Lejeune or the abnormal liver function tests noted in March 1988 was related to the Veteran's post-service diagnosed liver disease.  

b) If so, was it as least as likely as not the cause or a contributory cause of the Veteran's death?  His death certificate notes death was caused by hepatic encephalopathy due to hepatic failure.

c) An explanation of the rationale used to support the opinion is needed.  

3.  Finally, review the claim for service connection for the cause of the Veteran's death in light of all evidence of record.  If the decision is less than a full grant of the benefits sought, the appellant and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




